     Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 1 of 17



                     United States District Court
                      District of Massachusetts

                                    )
DANIEL P. CONNOLLY,                 )
                                    )
          Plaintiff,                )
                                    )
          v.                        )
                                    )    Civil Action No.
SHAW’S SUPERMARKETS, INC.,          )    17-11711-NMG
                                    )
          Defendant.                )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     This case arises from the alleged unlawful termination of

Daniel Connolly (“Connolly” or “plaintiff”) by Shaw’s

Supermarkets, Inc. (“Shaw’s” or “defendant”).       Before this Court

is defendant’s motion to dismiss (Docket No. 13).        For the

following reasons, defendant’s motion will be allowed, in part,

and denied, in part.

I.   Background

     A.      Facts

     Connolly is a resident of Nahant, Massachusetts.         Shaw’s is a

grocery store chain incorporated in Massachusetts with over 100

locations throughout New England.

     Connolly was employed by Shaw’s from January, 1998, until

May, 2014.     During his 16-year tenure, plaintiff worked as a

grocery clerk or receiver at multiple store locations.         As part of

                                  -1-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 2 of 17



his duties as a receiver, plaintiff was required to “index” items

when they were received from the vendor which consisted of

counting the items and entering a corresponding code into a system

tracking their receipt.   Over the course of his employment, he

received two written warnings, not including the final warning

that led to this claim.   In 2002, Connolly received his first

written warning for not rotating products adequately.       He received

his second written warning in 2014 for failing to keep the back

room clean and not completing daily assignments.       No other

discipline was imposed for those infractions and other than those

there have been no complaints about Connolly’s performance.

     In May, 2014, while working at Shaw’s store in Ipswich,

Massachusetts, Connolly alleges he was subjected to an adverse

employment action.   He was 64 years old at the time.      While

Connolly was out on a planned vacation, the person assigned to

cover his position discovered vendor slips for certain bread items

that had not been entered into the indexing system.       On May 2,

2014, Acting Store Director Tarsha Cunha reported the situation to

the Loss Prevention Department and asked it to investigate whether

plaintiff had been stealing produce.

     Upon returning from vacation, plaintiff met with Cunha and

Grocery Manager Troy Mudgett to discuss the situation and was

subsequently interviewed by the Loss Prevention Department.

During that interview, Connolly stated that there had been

                                  -2-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 3 of 17



previous issues with respect to the indexing system and missing

codes for items which prevented receivers from making proper

entries into the system.    He indicated that those issues had been

resolved in the past without incident.

     On May 11, 2014, the Loss Prevention Department completed an

Investigative Summary which included a report by Accounts Payable

Manager Jayne Maranhas.    She concluded that there was “no blatant

sloppiness in [indexing]” and that the bread items likely had not

been listed because the indexing system lacked a code for those

particular items as “was common to many stores”.       She clarified

that her conclusions did not, however, “speak to [plaintiff] not

counting” those items properly when received from the vendor.

There was no indication in the report that Connolly was suspected

of stealing from Shaw’s.

     On May 15, 2014, plaintiff received a disciplinary notice

giving him a final written warning and suspending him from work.

That notice explained that he was being suspended for

     [g]ross [n]egligence of job responsibilities [because he]
     didn’t use the proper procedures well [sic] Dexing and
     [c]ounting the gold medal bread for several months.

Connolly signed the final written warning and requested a hearing

pursuant to Shaw’s Associate Appeal Process policy.       He allegedly

later called a store representative to inquire about his appeal.

That call allegedly was not returned nor was Connolly ever

instructed to return to work.    Plaintiff contends that the failure

                                  -3-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 4 of 17



to issue a notice to return to work following his suspension

constituted a termination of his employment.

     B.    Procedural History

     In March, 2015, plaintiff filed a complaint with the

Massachusetts Commission Against Discrimination (“the MCAD”)

alleging that defendant had unlawfully terminated him in May,

2014, due to his age.   The outcome of the MCAD proceeding is

unclear.   Connolly asserts that some time later he spoke to

someone at the Equal Employment Opportunity Commission (“the

EEOC”) who advised him to file an action in this Court.

     In September, 2017, plaintiff filed a complaint pro se in

this Court.   The entirety of that complaint consists of two

factual allegations:

     I was wrongly dismissed from my position without a hearing
     that I requested in writing. When the company reviewed my
     receiving records, Shaw’s Supermarkets found everything in
     order.

     In February, 2018, this Court directed Connolly to file an

amended complaint because the original complaint failed to allege

facts sufficient to state a claim under federal or state law.        In

March, 2018, plaintiff submitted nine exhibits to supplement his

original complaint.    Those exhibits include 1) his resume, 2) a

rebuttal statement filed with the MCAD in 2015, 3) internal Shaw’s

performance reviews of plaintiff and 4) the disciplinary notice

and other documents related to the May, 2014 incident.        Shortly


                                  -4-
      Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 5 of 17



thereafter, this Court entered an order construing plaintiff’s

complaint and associated exhibits as an action for unlawful

employment discrimination based on age and directing plaintiff to

serve process upon the defendant.

      In May 2018, a United States Marshal served a copy of the

summons and complaint by hand to defendant’s receptionist at its

corporate office.     The complaint served did not include any

exhibits or a copy of this Court’s order.        Defendant learned of

those exhibits through review of the docket by its counsel.            A few

weeks later, defendant filed a motion to dismiss pursuant to Fed.

R. Civ. P. 12(b)(1), 12(b)(4), 12(b)(5) and 12(b)(6).         Defendant

maintains that the complaint must be dismissed because 1) it was

not properly served, 2) the Court lacks subject matter

jurisdiction in that the complaint alleges no action under federal

law and the exhibits refer only to an age discrimination claim

under Massachusetts state law, 3) the complaint otherwise fails to

state a claim for age discrimination under federal law and 4) any

claim for age discrimination under Massachusetts state law is

time-barred.

II.   Motion to Dismiss

      A.    Legal Standard

      A plaintiff faced with a motion to dismiss under Fed. R.

Civ. P. 12(b)(1) bears the burden of establishing that the court

has subject matter jurisdiction over the action. Lujan v. Defs.

                                    -5-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 6 of 17



of Wildlife, 504 U.S. 555, 561 (1992).      If the defendant

proffers a “sufficiency challenge”, the court will assess

plaintiff’s jurisdictional allegations liberally, treating all

well-pled facts as true and drawing all reasonable inferences in

the plaintiff’s favor. Valentin v. Hospital Bella Vista, 254

F.3d 358, 363 (1st Cir. 2001).

     If the defendant advances a “factual challenge” by

controverting the accuracy, rather than the sufficiency, of the

alleged jurisdictional facts, “the plaintiff’s jurisdictional

averments are entitled to no presumptive weight” and the court will

consider the allegations by both parties and resolve the factual

disputes. Id.   The court has “broad authority” in conducting the

inquiry and can, in its discretion, order discovery, consider

extrinsic evidence or hold evidentiary hearings in determining its

own jurisdiction. Id. at 363-64.

     To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6),

a complaint must contain sufficient factual matter, accepted as

true, to “state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).      In

considering the merits of a motion to dismiss, the Court may look

only to the facts alleged in the pleadings, documents attached as

exhibits or incorporated by reference in the complaint and matters

of which judicial notice can be taken. Nollet v. Justices of Trial

Court of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 248

                                   -6-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 7 of 17



F.3d 1127 (1st Cir. 2000).   Furthermore, the Court must accept all

factual allegations in the complaint as true and draw all

reasonable inferences in the plaintiff's favor. Langadinos v. Am.

Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000).      Although a court

must accept as true all of the factual allegations contained in a

complaint, that doctrine is not applicable to legal conclusions.

Ashcroft v. Iqbal, 556 U.S. 662 (2009).

     Pro se pleadings are held to “less demanding standards than

those drafted by lawyers” and are read liberally on a motion to

dismiss. Boivin v. Black, 225 F.3d 36, 43 (1st Cir. 2000).           Even

pro se plaintiffs must, however, follow procedural rules and

dismissal is appropriate when the court lacks jurisdiction or when

the complaint fails to suggest an actionable claim. Overton v.

Torruella, 183 F. Supp. 2d 295, 303 (D. Mass. 2001) (citing

Lefebvre v. Comm’r Internal Rev., 830 F.2d 417, 419 (1st Cir.

1987)).

     One of the applicable procedural rules is service of process

pursuant to Fed. R. Civ. P. 4.    A motion to dismiss for improper

process under Fed. R. Civ. P. 12(b)(4) pertains to the “content of

the summons” and a motion to dismiss for improper service of

process under Fed. R. Civ. P. 12(b)(5) challenges the “mode of

delivery”. Taite v. Bridgewater State Univ., 236 F. Supp. 3d 466,

472 (D. Mass. 2017).   Defendant bears the initial burden of

showing service was improper. Id.       Once adequately challenged, the

                                  -7-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 8 of 17



burden shifts to plaintiff to show service was proper. Rivera–

Lopez v. Municipality of Dorado, 979 F.2d 885, 887 (1st Cir.

1992).

     While ignorance of procedural rules is ordinarily no excuse

for improper service, courts have recognized certain exceptions

for plaintiffs proceeding pro se or in forma pauperis. See

Richardson v. Downing, 209 F.R.D. 283, 284 (D. Mass. 2002)

(holding that, where plaintiff was proceeding in forma pauperis,

an error in service of process was harmless because the defendant

had actual knowledge of the complaint and no prejudice resulted

from the deficiency); see also Rochon v. Dawson, 828 F.2d 1107,

1110 (5th Cir. 1987) (holding that “a plaintiff proceeding in

forma pauperis is entitled to rely upon service by the United

States Marshals and should not be penalized for failure of the

Marshal's Service to properly effect service of process, where

such failure is through no fault of the litigant”).

     B.      Age Discrimination Claims

     It is illegal to discriminate on the basis of age under both

the Age Discrimination in Employment Act of 1967 (“the ADEA”), 29

U.S.C. §§ 621 et seq., and Massachusetts state law, M.G.L. c.

151B, § 4.    The standards applied for age discrimination claims

under federal law and Massachusetts state law are so similar that

those claims can be analyzed together. Tombeno v. FedEx Corp.



                                  -8-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 9 of 17



Servs., Inc., 284 F. Supp. 3d 80, 86 (D. Mass. 2018) (citing

Adamson v. Walgreens Co., 750 F.3d 73, 78 (1st Cir. 2014)).

          1.   Legal Standard

     The ADEA and M.G.L. c. 151B make it unlawful for an employer

to take adverse action against an employee because of his or her

age. 29 U.S.C. § 623(a)(1); M.G.L. c. 151B, § 4.       An employee need

not produce direct evidence of discrimination but rather may rely

upon a burden-shifting framework. Mesnick v. Gen. Elec. Co., 950

F.2d 816, 823 (1st Cir. 1991) (citing McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802–05 (1973)).     Under that framework, the

employee bears the initial burden of showing by a preponderance of

the evidence

     (1) that he was at least forty years old when he was fired;
     (2) that his job performance met the employer's legitimate
     expectations; (3) that he suffered an adverse employment
     action such as firing; and (4) that the employer filled the
     position, thereby showing a continuing need for the services
     that he had been rendering.

Adamson,750 F.3d at 78.   Establishing a prima facie case gives

rise to a rebuttable presumption that the employer engaged in

intentional age-based discrimination. Id.      The burden then shifts

to the employer to “articulate a legitimate, nondiscriminatory

reason for its employment decision”. Id. (quoting Vélez v. Thermo

King de P.R., Inc., 585 F.3d 441, 447 (1st Cir. 2009)).        If the

defendant articulates a legitimate, non-discriminatory reason, the

burden shifts back to plaintiff to show that the employer's


                                  -9-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 10 of 17



proffered reason is pretextual and that “the true reason for the

adverse action is discriminatory”. Id. at 79.

     Plaintiff need not allege facts sufficient to establish a

full prima facie case at the pleading stage. Swierkiewicz v.

Sorema, 534 U.S. 506, 510 (2002) (“Given that the prima facie case

operates as a flexible evidentiary standard, it should not be

transposed into a rigid pleading standard for discrimination

cases.”); Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 54

(1st Cir. 2013).   The plaintiff, however, “must plead enough facts

to make entitlement to relief plausible”. Higgins v. State St.

Corp., 323 F. Supp. 3d 203, 206 (D. Mass. 2018) (citing Rodriguez-

Reyes, 711 F.3d at 54).

          2.    Procedural Requirements

     The ADEA and M.G.L. c. 151B both have administrative

exhaustion requirements before an aggrieved employee can file a

civil suit in court. See Brennan v. King, 139 F.3d 258, 268 (1st

Cir. 1998); Lopez-Rosario v. Programa Seasonal Head Start/Early

Head Start de la Diocesis de Mayaguez, 245 F. Supp. 3d 360, 368

(D.P.R. 2017) (discussing ADEA administrative exhaustion

requirement); see also 29 U.S.C. § 626(d).

     The ADEA requires aggrieved employees to file charges with

the EEOC within 180 days of the alleged discrimination but in

states with their own discrimination laws (such as Massachusetts)

employees must file with the EEOC within 300 days. Conroy v.

                                  -10-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 11 of 17



Boston Edison Co., 758 F. Supp. 54, 57 (D. Mass. 1991); see also

29 U.S.C. §§ 626(d)(1), 633(b).     In Massachusetts, a charge filed

with either the EEOC or the MCAD is effectively filed with both

agencies. Davis v. Lucent Techs., Inc., 251 F.3d 227, 230 n.1 (1st

Cir. 2001).    The ADEA has a 90-day statute of limitations for

filing a civil action but that limitations period does not begin

to run until the EEOC denies the administrative claim. Santangelo

v. New York Life Ins. Co., 785 F.3d 65, 69 n.3 (1st Cir. 2015).

     Under Massachusetts state law, a claim for age discrimination

must be filed with the MCAD within six months of the alleged act

of discrimination. M.G.L. c. 151B, § 5.      A civil lawsuit based on

that alleged violation of state law must be filed within three

years of the alleged misconduct. M.G.L. c. 151B, § 9.

     C.   Application

          1.     Subject Matter Jurisdiction

     As an initial matter, the Court has subject matter

jurisdiction pursuant to the ADEA.       Defendant contends that

plaintiff’s complaint does not make even a “glancing reference” to

federal law and thus this Court does not have subject matter

jurisdiction.   In its order from March, 2018, however, this Court

determined that plaintiff had alleged a claim for employment

discrimination based on age.     While the complaint does not

explicitly refer to federal law, such a claim for age

discrimination can be brought pursuant to the ADEA.

                                  -11-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 12 of 17



     Furthermore, Connolly indicated that the EEOC advised him of

his right to file a federal civil action in a federal district

court.    That reference to the EEOC indicates that he intended to

file an ADEA claim because filing a complaint with the EEOC (or

the MCAD) is a prerequisite to suing under the ADEA. §§ 626(d)(1),

633(b).    Construing plaintiff’s pleadings liberally, the Court

finds that plaintiff has asserted a claim under the ADEA and thus

it has subject matter jurisdiction over his claim.        Accordingly,

defendant’s motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1)

will be denied.

            2.    Insufficient Process and Service of Process

     Defendant also contends that the complaint should be

dismissed for improper process and service of process pursuant to

Fed. R. Civ. P. 12(b)(4) and 12(b)(5).      It submits that neither

the exhibits nor the Court’s order construing those exhibits were

served upon it and that, as such, process was improper.        Defendant

also asserts that service of process was improper because service

was made upon the corporation’s receptionist who is not a

corporate officer or agent authorized to receive service of

process.

     Even if process or service of process was technically

insufficient here, defendant was not prejudiced by those

deficiencies.    Defendant concedes that it had actual notice of the

filings on the docket and has been able to describe those filings

                                  -12-
     Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 13 of 17



in detail.    Given that Connolly is a pro se plaintiff proceeding

in forma pauperis, he will not be held responsible for the

mistakes of the United States Marshal who effected improper

service of process because those technical errors were harmless.

See Rochon, 828 F.2d at 1110; Richardson, 209 F.R.D. at 284.

Defendant’s motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(4)

and 12(b)(5) will be denied.

             3.   State Law Claim

      Defendant maintains that any age discrimination claim under

Massachusetts state law is time-barred.         Even assuming that

Connolly timely filed a complaint with the MCAD for age

discrimination, he did not file his complaint in this Court until

September, 2017, more than three years after the alleged

discriminatory conduct in May, 2014.        Chapter 151B, § 9

unambiguously states that a complaint must be filed within three

years of the alleged unlawful employment practice.           Connolly’s

state law claim is thus time-barred and defendant’s motion to

dismiss will be allowed with respect to that claim.1

             4.   ADEA Claim

      Plaintiff has alleged facts sufficient to state a plausible

claim for age discrimination under the ADEA.          First, plaintiff was

64 years old at the time of the adverse employment action and thus


1 Defendant does not raise the issue of timeliness with respect to plaintiff’s
federal claim under the ADEA and the Court declines to address whether that
claim is also time-barred.

                                    -13-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 14 of 17



he has shown that he was a member of a protected class at the time

of the alleged discriminatory conduct.

     Second, Connolly has submitted multiple performance reviews

in support of his contention that he fulfilled the company’s

legitimate performance expectations.      The reviews describe his

willingness to work with others and ability to “perform his job

error free”.   One of the criticisms plaintiff received on a

consistent basis was that his managers thought he could work

faster but they nevertheless found that he met their expectations.

While such criticism of Connolly’s job performance would be a

nondiscriminatory basis for his termination, it was not the basis

for his suspension in May, 2014, nor was it related to his prior

two written warnings.    Furthermore, at the motion to dismiss

stage, the Court must draw all reasonable inferences in

plaintiff’s favor and it is plausible that plaintiff was not

terminated for working too slowly given that he had never received

a written warning in that regard during his previous 16 years of

employment with defendant. Based on the current record, the Court

finds it plausible that Connolly’s job performance met his

employer’s expectations.

     Third, plaintiff apparently suffered an adverse employment

action.   He was suspended from work and alleges that he was never

told by defendants to return to work and thus believed he was

still suspended.   At minimum, Connolly’s suspension adversely

                                  -14-
       Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 15 of 17



affected his status as an employee by rendering him temporarily

without pay and adding a serious infraction to his employment

record and, if true, his additional claim that he was never told

to return to work effectively constituted a termination from his

position at Shaw’s.

       Finally, Connolly proclaims that similarly situated employees

not in his protected class were treated more favorably than he

was.    In his brief submitted to the MCAD, plaintiff contends that

Shaw’s has a

       propensity to terminate older employees for minor and/or non-
       existent employment infractions, while allowing younger
       employees to commit more severe infractions and continue
       their employment.

Furthermore, the Court can infer that there was an ongoing need

for the services that Connolly had been performing prior to his

suspension and possible termination.         Presumably, Shaw’s still had

a need for receivers and likely filled plaintiff’s position with

another individual after he had been suspended.          Although Connolly

does not allege specific facts that defendant treated younger

employees differently than him for similar violations or that it

filled his position with a younger employee after he was suspended

or terminated, he is not required to prove his full prima facie

case at the pleading stage. See Swierkiewicz, 534 U.S. at 510;

Rodriguez-Reyes, 711 F.3d at 54.




                                     -15-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 16 of 17



     Recently, this Session allowed a defendant’s motion to

dismiss in an ADEA case where a pro se plaintiff provided only a

“speculative conclusion” that a company did not interview him

because of his age. See Higgins, 323 F. Supp. 3d at 206-07.           In

that case, however, this Court found that the plaintiff had made

neither a claim that the employer had given a similarly situated

younger applicant an interview nor a claim that the employer had

said or done anything to indicate that it had discriminated

against him based on age.    Here, Connolly has at least alleged

that younger employers were treated differently than he was for

similar infractions, even if he does not provide specific facts of

those instances.   After construing the complaint and accompanying

exhibits liberally and drawing all reasonable inferences in his

favor, the Court concludes that plaintiff has alleged enough to go

forward with his ADEA claim.     Defendant’s motion to dismiss with

respect to that claim will be denied.




                                  -16-
    Case 1:17-cv-11711-NMG Document 21 Filed 12/20/18 Page 17 of 17



                                 ORDER

     For the foregoing reasons, defendant’s motion to dismiss

(Docket No. 13) is

     1) with respect to plaintiff’s age discrimination claim under

       Massachusetts state law, ALLOWED, but

     2) with respect to plaintiff’s age discrimination claim under

       the ADEA, DENIED.



So ordered.




                                    _/s/ Nathaniel M. Gorton_____
                                     Nathaniel M. Gorton
                                     United States District Judge

Dated December 20, 2018




                                  -17-
